Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/26/2021, with respect to the previous 103 rejection of claim 30 under modified Bernardino have been fully considered and are persuasive.  Applicant has amended claim 30 to recite the faucet supply conduit is without a controllable valve.  Bernardino teaches applying a valve to the interpreted faucet supply conduit (see Examiner’s Comment and Reasons for Allowance below).  The previous 103 rejection of claim 30 under modified Bernardino has been withdrawn. 

In view of the amendment(s) below, Examiner considers the application to be placed in condition for allowance.

Examiner’s Comment
Examiner considers Applicant to have support for the amended negative limitation of “without a controllable valve provided along the faucet supply conduit”.  Applicant teaches applying a “flow restrictor”, but Applicant appears to distinguish what is considered a “flow restrictor” with the various controllable valves of the system (see Figure 5, faucet 106, faucet supply conduit 332, supply conduit 333, detergent supply conduit 334, flow restrictor 342, dispenser valve 404.  see specification, [0044]-[0045], [0051]).  The flow restrictor 342 appears to always be in an open state and simply limits/regulates the flow rate.  While this may or may not technically read on the broadest definition of a valve, Examiner considers Applicant has differentiated the always-open flow restrictor from a “controllable valve” in the disclosure (which can be opened/closed by the controller).      


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Amendment to the claims
Please amend the claim(s) as follows:

For Claim 30:
on line 26, amend to “supply 

For Claim 27:
on line 2, amend to “supplies a mixture of hot and cold”

Canceled claims
Cancel claims 8-9.

Allowed claims
Claims 2-3, 6-7, 10-12, 22-23, 25-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's laundry treating appliance of claim 30, and more particularly the water supply circuit thereof.  
Bernardino teaches a washing machine (see Figure 2, hot water inlet 11, wash tub 12, cold water inlet 13, spray nozzle valve 21, control device 22, fresh water spray nozzle 31, fresh water hose 33, feed line 60, detergent dispenser 63, bleach dispenser 65, softening agent dispenser 67.  [0019], [0023], [0026]-[0027]).  Examiner refers to the non-final action dated 12/2/2020 for specific details of the interpretation.  Examiner had previously interpreted fresh water hose 33 as the faucet supply conduit, but this contains a spray nozzle valve 21, which Applicant’s claim 30 omits from the faucet supply conduit via a negative limitation.  
Rizzetto teaches a clothes washing machine with a dispenser (see Figure 1, fifth conduit 15, air-gap 15S, nozzle 20, initial portions 33 & 315, point P).  Examiner had considered interpreting nozzle 20 as the faucet, the junction of the third outlet conduit 7 and initial portion 33 as the mixing chamber, the conduit portion leading from this junction to point P as the supply conduit, and fifth conduit 15 as the faucet supply conduit.  Under this interpretation, Rizzetto does not teach the recited dispenser valve.  Additionally, it may not be considered fair to interpret fifth conduit 15 as resulting in the “direct fluid coupling” from the interpreted mixing chamber (refer to junction above) to the interpreted faucet (nozzle 20), as the air gap 15S appears to interject into the fifth conduit 15 and would be an intervening element per se.   
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 2-3, 6-7, 10-12, 22-23, 25-33 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714